The opinion of the Court was delivered by
Gibson, C. J.
The question is, whether the defendant was bound to resign his corporate franchise, or succumb to those who had seized on the corporate authority. Where the aets of a corporation are in conformity to the charter, there is perhaps no choice for a dissatisfied corporator but that which lies between submission and secession; but he is not to be put to this choice by an irruption or a rebellion. He may have a stake of too much value to be surrendered without a struggle for if. What was the defendant’s position? The legitimate authorities of the corporation had been supplanted by force or fraud; and the actual government, during the time for which it is attempted to charge him with corporate dues, was a gross usurpation. The pastor to whose use the action is marked, having been separated from the communion of the German Reformed Synod to which both he and the corporation were subordinate, and having been displaced by the vestry, got together a meeting of various people, mostly strangers, but calling themselves pew-holders, who declared the congregation independent, reinstated the minister, turned out the vestry, chose a new one, and took possession of the church. The meeting not being held on a charter day, or any day appointed by a by-law, was a surreptitious one. The declaration of independence and choice of a minister whom the synod had disabled, were palpable infractions of a leading article of the constitution which prescribes that “no minister of the gospel shall be elected pastor of said congregation unless he be in full communion with the German Reformed Church.” The election' of vestrymen was otherwise illegal, as there were no vacancies to be filled; and, to finish as it had begun, the dominant power transferred the corporation’s claim. on the defendant, as a contributor, to the leader of the confederates by whom he had been thrust out of office as a vestryman. Now it is admitted that his dues would have been suspended by an expulsion or a forcible disturbance of him; and was he not disturbed by a species of moral force? The obligations of the parties were reciprocal; and when the corporation ceased to protect him in the possession of his corporate rights, whether from disability .or disinclination, it ceased to have a claim on his corporate duties. It was to hear the gospel preached by a minister whose commission should bear the seal of the German Reformed Synod, that he had become a member of the congregation — a benefit that was denied him — and though the preaching of the intrusive minis*49ter was accessible to him, it wanted the sanction of the synod — that assurance of scriptural truth for which he had stipulated, and whose importance all, who have been taught to rely on the doctrines of a particular communion, can appreciate. But he was ejected from a corporate office derived, in part, from congregational membership; and that, alone, would absolve him from congregational duties. The questions of evidence and direction, are all resolvable'on this principle; and the record is, in all respects, free of error.
Judgment affirmed.